ORDER
The defendant Andrew Catanzaro appeals the denial in part of his motion for summary judgment. This case came before the Supreme Court at a session in conference pursuant to Article I, Rule 12A(3)(b) of the Supreme Court Rules of Appellate Procedure. At this time, we proceed to decide this case without further briefing and argument.
This appeal is not properly before the Court. A denial of a motion for summary judgment is an interlocutory ruling which is not entitled to an appeal as of right. National Refrigeration, Inc. v. Capital Properties, Inc., 88 A.3d 1150, 1154 (R.I.2014). Such a denial may only be reviewed by way of a petition for certiorari. Brown v. Providence Police Department, 828 A.2d 514, 514 (R.I.2003) (mem.).
Accordingly, Catanzaro’s appeal is denied and dismissed.